DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
5.	Claim 4 recites the limitation "bulk material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yesil (WO 2018/091954, family patent US Patent 10,876,291, is being used in this examination).
Yesil discloses a frame brick (based on bulk molding composites) having a brick body made of composite material and which comprises at least one type of fiber and at least one type of resin, and at least one connection extension which is one-piece with said brick body and which provides connection to another structure element with the same characteristics, wherein said frame brick is made of a composite material comprising at least one type of fiber between 25-33% by weight for providing resistance, at least one type of mineral powder between 40-50% by weight as filling material, at least one type of resin between 20-25% by weight for binding the fiber to the filling material (claims 1 and 16, col. 6, lines 54-55).  This rejection is based on one overlapping point.
The limitations of claim 4 can be found in Yesil at col. 7, lines 25-26, where it discloses the density up to 3 g/cm3.
The limitations of claim 5 can be found in Yesil at claim 17, where it discloses the vinyl ester resin, carbon fiber and ST 50 and above.
The limitations of claim 6 can be found in Yesil at claim 18, where it discloses the orthophthalic resin, glass fiber and between ST 33 and ST 42.
The limitations of claim 7 can be found in Yesil at claim 19 where it discloses the isophthalic resin, aramid fiber and between ST 42 and ST 50.
The limitations of claim 8 can be found in Yesil at claim 20, where it discloses the talc.
The limitations of claim 9 can be found in Yesil at col. 6, lines 50-58, where it discloses the BMC injection production.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9.	Claims 2 and 3 are rejected under 35 U.S.C. 103(a) as obvious over Yesil (US Patent 10,876,291,) in view of Shi et al. (CN 107141685).
The disclosure of Yesil is adequately set forth in paragraph 7 and is incorporated herein by reference.
However, Yesil is silent on the fiber length and fiber form.
Shi et al. disclose a BMC composite using short glass fiber having length of 6-12 mm and can be chopped glass fiber form, to provide improved mechanical performance and material stability (abstract, claim 1, Embodiment 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Shi’s fiber in Yesil’s composition to improve mechanical and material performance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762